Citation Nr: 1512211	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to January 28, 2011. 

2. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from January 28, 2011. 

3.  Entitlement to an initial in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to January 28, 2011. 

4.  Entitlement to an initial in excess of 20 percent for peripheral neuropathy of the right lower extremity from January 28, 2010. 

5. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity. 

6. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

7. Entitlement to a rating in excess of 60 percent for ischemic heart disease/coronary heart disease status post coronary artery bypass graft.

8. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.

9.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus. 

10. Entitlement to a compensable rating for left knee scar.

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

This matter is on appeal from June 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The July 2012 rating decision increased the rating from 10 to 20 percent for peripheral neuropathy in the lower extremities and from noncompensable to 10 percent for peripheral neuropathy in the upper extremities effective January 28, 2011.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 28, 2011, the Veteran's right lower extremity peripheral neuropathy resulted in pain and decreased sensation with normal strength and reflexes.

2. From January 28, 2011, the Veteran's right lower extremity peripheral neuropathy results in numbness and pain requiring the use of a cane for balance with normal strength and reflexes.  

3. Prior to January 28, 2011, the Veteran's left lower extremity peripheral neuropathy resulted in pain and decreased sensation with normal strength and reflexes.

4. From January 28, 2011, the Veteran's left lower extremity peripheral neuropathy results in numbness and pain requiring the use of a cane for balance with normal strength and reflexes.  

5. The Veteran's left upper extremity peripheral neuropathy results in numbness and tingling in the hand and fingers with decreased sensation and normal strength and reflexes.  

6. The Veteran's right upper extremity peripheral neuropathy results in numbness and tingling in the hand and fingers with decreased sensation and normal strength and reflexes.  
7. The Veteran's ischemic heart disease/coronary heart disease status post coronary artery bypass graft causes 3 to 4 METs resulting in dyspnea and fatigue with a left ventricular ejection fraction of 40 percent. 

8. The Veteran's type II diabetes mellitus requires use of an oral hypoglycemic agent and restricted diet; and, there is no evidence of regulation of activity. 

9. The Veteran's left knee scar secondary to a tropical ulcer measures 0.5 centimeters, does not affect the bone or joint, is superficial, and does not have pain or tenderness upon palpation. 


CONCLUSION OF LAW

1. Prior to January 28, 2011, the criteria for a rating in excess of 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8521 (2014).

2. From January 28, 2011, the criteria for a rating in excess of 20 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8521 (2014).

3. Prior to January 28, 2011, the criteria for a rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8521 (2014).

4. From January 28, 2011, the criteria for a rating in excess of 20 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8521 (2014).

5. The criteria for a rating in excess of 10 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8515 (2014).

6. The criteria for a rating in excess of 10 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8515 (2014).

7. The criteria for a rating in excess of 60 percent for ischemic heart disease/coronary heart disease status post coronary artery bypass graft have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 7005-7017 (2014).

8. The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 7913 (2014).

9. The criteria for a compensable rating for left knee scar secondary to a tropical ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises in part from disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regarding the increased rating claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2011 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2011.  Nothing more was required.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, pertinent outpatient treatment records, and private treatment records have been associated with the claims file.  The file also contains statements and contentions made by the Veteran and his representative.  No outstanding evidence has been identified that has not otherwise been obtained.

VA examinations were conducted and opinions obtained in May 2011 (general medical examination and heart) and April 2012 (neuropathy).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  The accompanying VA examination reports were quite comprehensive and adequately addressed the Veteran's symptomatology.  

The Board recognizes that the most recent VA examination is now 3 years old.  The mere passage of time since an examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's neuropathy, diabetes mellitus, ischemic heart disease, or scar since the 2011 and 2012 VA examinations.  The Veteran has not argued the contrary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

II.  Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2014).

VA must assess the level of disability during the appeal period and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings other than those already addressed.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).



III.  Peripheral Neuropathy

By way of history, the Veteran was granted service connection for diabetes mellitus in March 2009.  He filed a claim for a TDIU (increased rating) on January 28, 2011.  The RO issued a rating decision in June 2011 that granted service connection for peripheral neuropathy of the lower and upper extremities as secondary to his service connected diabetes mellitus.  Separate 10 percent ratings were assigned for peripheral neuropathy of the right and left lower extremities.  The effective date of the award was from June 1, 2010, which was when the Veteran was noted to first display symptoms of his peripheral neuropathy.  Noncompensable ratings were assigned for peripheral neuropathy of the upper extremities.  The Veteran appeal.  Then, by a rating action dated in July 2012, the 10 percent rating ratings assigned for peripheral neuropathy of the lower extremities were increased to 20 percent, effective from January 28, 2011.  The noncompensable ratings assigned for peripheral neuropathy of the upper extremities were increased to 10 percent, effective from January 28, 2011. 

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.12.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.

The Veteran's service-connected peripheral neuropathy of the extremities is currently rated under DC 8521 for paralysis of the external popliteal nerve of the lower extremities and DC 8515 for paralysis of the median nerve for the upper extremities.  Under DC 8521, incomplete paralysis of the nerve that is mild is rated at 10 percent, moderate is 20  percent, and severe is rated at 30 percent.  Under DC 8515, incomplete paralysis of the nerve that is mild is rated at 10 percent for the major and minor extremity.  Moderate incomplete paralysis warrants a 30 percent rating for the major extremity and 20 percent rating for the minor extremity.  Severe incomplete paralysis is rated 50 percent for the major extremity and 40 percent for the minor extremity. 
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

A. Lower Extremities- Initial Rating

A VA Neurology Consult from June 2010 notes the Veteran's neuropathy and states that the Veteran has "intact ankle reflexes making [the examiner] think that the neuropathy is quite mild."  The Veteran reported significant pain.  On motor examination, the Veteran's strength was 5+/5, or normal, throughout.  On sensory examination, the Veteran had decreased pinprick sensation beginning just below the ankle bilaterally.  He had decreased cold sensation in the same area.  The examiner found the symptoms and sensory findings consistent with a mild polyneuropathy.  There are no other medical records documenting the complaints or treatment of peripheral neuropathy of the lower extremities prior to his January 28, 2011 claim for benefits (increased rating).

Based on the above, the Board finds that, prior to January 28, 2011, the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis, such that an evaluation in excess of 10 percent for the bilateral lower extremities is warranted under DC 8521.  Specifically, the June 2010 neurology consult report indicates that the Veteran had full strength throughout and that his decreased sensation began below the ankle, bilaterally.  There is no indication of anything but wholly sensory involvement.  The Board finds that the evidence does not show that the Veteran's bilateral lower extremity neuropathy of the external popliteal nerve is manifested by symptomatology that more nearly approximates the criteria for initial evaluations in excess of 10 percent. 

B. Lower Extremities- From January 28, 2011

The report of a consult in February 2011 shows that the Veteran reported that the numbness in his feet was worsening.  He described increasing pain in his feet and a burning pain when he would try to sleep.  The Veteran relayed an incident where he could not feel his feet getting severely sunburned the previous summer.  

The Veteran underwent a VA general medical examination in May 2011.  The examiner noted the Veteran's peripheral neuropathy of the bilateral lower extremities.  The Veteran reported chronic constant pain and numbness of the soles of the feet and toes with cramping of the toes and a cold sensation in his feet at night.  The Veteran also stated that he has some imbalance but denied use of special shoe wear or inserts.  Monofilament testing revealed diminished sensate ability to the soles of the feet and toes.  Circulation was reported to be good in his lower extremities and there was no evidence of paralysis or muscle atrophy.  Muscle strength was normal.

A VA Neurology note from August 2011 highlights the Veteran's worsening problems with his peripheral neuropathy.  The Veteran reported becoming off-balance and falling from time to time.  He indicated he is unable to go on outings with the family when it involves much walking.  The Veteran stated that he can walk well for a while but then his feet become more and more painful and his balance worsens, making him unable to walk anymore.  He reported that his medication is somewhat helpful but that it does not completely relieve his pain.  On examination, sensation to temperature was decreased from the mid-shins through the toes.  The examiner noted reduced proprioception at the great toes bilaterally which was intact at the ankles.  Sensation to pinprick is decreased from the knees through the toes.  Reflexes were absent in his lower extremities.  
 
The Veteran was afforded a VA examination for diabetic sensory-motor peripheral neuropathy in April 2012.  Since his last examination (May 2011), he reported that his lower extremity neuropathy had worsened.  The Veteran indicated that his feet are totally numb and that although he can still walk, he drags his toes and has decreased control of his feet.  He reported using a cane for balance for the previous 1.5 years.  The Veteran stated that the tingling and numbness was up to the knees and that when he laid down at night, he would have a burning sensation that was remedied by standing.  The examiner noted mild paresthesias and/or dysesthesias in the lower extremities and found normal strength and reflex testing.  Monofilament testing results showed decreased light touch sensation in his lower extremities.  The examiner stated that there was no muscle atrophy observed but there was decreased hair growth and pulses in the lower extremities.  The examiner specifically noted that the Veteran's sciatic nerve and femoral nerve were normal. 

Having reviewed the foregoing, the Veteran's disabilities are primarily manifested by numbness and pain in his bilateral lower extremities causing decreased balance.  These symptoms are most nearly approximated by a 20 percent rating for moderate incomplete paralysis.  The May 2011 and April 2012 examination reports revealed normal motor examination.  Sensation examination showed somewhat decreased reactions by monofilament test but there was no objective evidence of decreased muscle strength or atrophy.  The lack of muscle atrophy coupled with the relatively minimal loss of function of the lower extremities (due to peripheral neuropathy) is significant.  Thus, even considering his subjective complaints of pain and loss of function, in addition to his complaints of balance issues, the Board finds that the totality of the objective medical evidence fails to show that the Veteran's lower extremity disabilities are manifested by severe incomplete paralysis.  Disability ratings in excess of 20 percent are not warranted for the Veteran's disabilities from January 28, 2011.  There is no evidence to suggest that the Veteran has severe incomplete paralysis or complete paralysis for this period.  

C. Upper Extremities

During the general medical examination in May 2011, the Veteran reported a loss of the ability to grip objects and cramping of his fingers, fingertips being numb, and tingling of the first, second, and third fingertip, to include the thumb.  He reported being able to button buttons, zip zippers, and tie ties.  Upper reflexes were indicated to be intact.  

A neurology note from August 2011 indicates that the Veteran's reflexes were trace in his upper extremities.  Sensation to temperature was decreased from the mid-forearms down through the fingers and sensation to vibration was decreased from the wrists through the fingers.  Sensation to pinprick was decreased from the mid-forearms through the fingers. 

During the VA examination in April 2012, the Veteran explained that he developed a numbness to the fingers and hands a year prior.  The Veteran also stated that he was constantly dropping objects but that his current symptoms are similar to the previous examination, except that he then reported numbness to all five fingers.  The examiner noted mild paresthesias and/or dysesthesias to the upper extremities.  Strength testing and reflexes were normal.  Monofilament testing found decreased sensation in the hands/fingers.  The examiner indicated that the Veteran had peripheral neuropathy causing mild incomplete paralysis of the median nerve.  

The Board finds the 10 percent rating assigned for each upper extremity appropriate.  The Veteran consistently reported subjective symptoms of numbness and weakness of his hands and arms, with sensory tests showing decreased sensation in his forearms, hands, and fingers.  However, he retained nearly full use of his left and right upper extremities, including the ability to button buttons and tie ties.  It appears that the neurological symptoms were mostly sensory during this time.  There is no evidence indicating that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate or severe neurological impairments.  Indeed, the VA examiner specifically found that the neurological dysfunction was only "mild."  The totality of the evidence does not support the assignment of a higher rating.  




IV. Ischemic Heart Disease

The Veteran's service-connected heart disability has been rated 60 percent disabling under 38 C.F.R. § 4.104, Diagnostic Codes 7005 (coronary artery disease) and 7017 (coronary bypass surgery).  The rating criteria under either Diagnostic Code 7005 or Diagnostic Code 7017 are the same for a 60 percent rating and a 100 percent rating.

The criteria for a 60 percent rating are more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

The Veteran was afforded a VA examination for ischemic heart disease in October 2010.  During this examination, the Veteran reported that he had his second heart attack in 1994 and at that time underwent heart catheterization showing coronary artery disease.  He had 4-vessel bypass in May 1994.  He reported doing "very well" since that time.  He denied any angina, chest pain, shortness of breath, diaphoresis, fatigue, weakness, and syncope.  There have been no episodes of congestive heart failure and he has not had a heart attack since 1994.  Although he did have some atypical chest pain in 2007, stress testing and another heart catheterization found that his bypass vessels were patent and he did not need any more stenting.  The assessment was that his chest pain originated in his stomach.  He is able to do sweeping, some laundry, and some light cooking.  He does not mow the lawn or shovel snow.  He does become short of breath after 1 flight of stairs, but that may due to a history of smoking.  Based on the Veteran's subjective history, the examiner estimated that his METs would be 3-4.  His heart had regular rate and rhythm with no murmurs, rubs, or gallops.  The results of an echocardiogram showed an ejection fraction of 55 percent.  A heart catheterization showed that the grafts were patent and the left ventricular cavity was normal in size with an ejection fraction of 40 percent.  

During the general medical examination in May 2011, the Veteran denied any chest pain, palpitations, or arrhythmias.  

Based on the above, the Board finds that the 60 percent rating assigned is appropriate.  The estimated METs during the October 2010 examination was 3-4.  There is no evidence of chronic congestive heart failure or a that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  There is also no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.  The October 2010 results found an ejection fraction of 40 percent.  Accordingly, the preponderance of the evidence does not show that the Veteran's symptomatology warrants a rating in excess of 60 percent.  

V. Diabetes Mellitus

The Veteran's service-connected diabetes mellitus has been rated 20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7913.  Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetes care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should be not requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2014).

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

During the VA general medical examination in May 2011, the Veteran reported taking oral agents with good control and without side effects.  He denied any ketoacidosis, hyperglycemia or hypoglycemic reaction.  He denied any hospitalizations related to his diabetes mellitus and indicated he is on a low carbohydrate diet.  He denied any restrictions of activities related to diabetes and stated that he did not have any insulin dosing at any time.  He is followed by a clinic where he gets blood work done every 3 to 4 months.  He denied any anal pruritus but stated he had a general loss of strength.  The diagnosis was diabetes mellitus, type II, oral agent controlled.

Based on the evidence above, a rating in excess of 20 percent is not warranted.  There is no evidence that the Veteran has required insulin at any point during the appeal period.  There is likewise no evidence that the Veteran's diabetes mellitus results in a regulation of activities.  The Veteran indicated such during the May 2011 examination.   Accordingly, a rating in excess of 20 percent for the Veteran's diabetes mellitus, type II is not warranted.




VI. Scar

The Veteran's left knee scar has been rated under Diagnostic Code 7805 for scars.  Diagnostic Code 7805 applies to scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804.  Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 should be evaluated under an appropriate diagnostic code.

During the VA examination in May 2011, the examiner noted the Veteran's history of a left knee boil with a residual  scar.  The examiner described a 0.5 centimeter circular scar on the left anterior of the upper knee.  He further stated that the scar did not affect the bone or joint and that it was superficial and completely healed.  Although hyperpigmented, there was no pain or tenderness upon palpation.  

The Veteran, through his representative, contends that the pain caused by the scar results in limitation of function of the knee.  However, as discussed above, the evidence shows that the scar is superficial and has no impact on the Veteran's bone or joint.  A compensable rating is not warranted under DC 7805.  Further, the Board has considered whether higher ratings could be assigned under alternate diagnostic codes for scars.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  However, a compensable rating is not warranted under DCs 7800-7804 as the scar is not on the head, face, or neck, is not deep and nonlinear, does not make up an area of at least 929 square centimeters, and is not unstable or painful.  Accordingly, the Veteran's scar is most nearly approximated by a noncompensable rating.     

VII. Other Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. neurological symptomatology like numbness and tingling in the upper and lower extremities and the symptomatology associated with his scar.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon the Veteran's peripheral neuropathy, ischemic heart disease, diabetes mellitus type II, and left knee scar with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  Increased ratings are available for increased symptomatology for each disability.  Referral of this case for extraschedular consideration is not in order.


ORDER

A disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to January 28, 2011 is denied.

A disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from January 28, 2011 is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to January 28, 2011 is denied.

A disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from January 28, 2011 is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

A disability rating in excess of 60 percent for ischemic heart disease/coronary heart disease status post coronary artery bypass graft is denied.

A disability rating in excess of 20 percent for type II diabetes mellitus is denied.

A compensable rating for left knee scar secondary to a tropical ulcer is denied.


REMAND

In a brief submitted in October 2014, the Veteran's representative requested a new mental health examination, indicating that the Veteran's PTSD has worsened since his last VA examination in May 2011.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, an examination should be arranged.  In addition to an examination, the Board should obtain any updated private and VA treatment records.

As the Veteran's claim for TDIU may be affected by the readjudication of his PTSD claim, these claims are inextricably intertwined.  As such, the PTSD claim must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain any VA clinical records pertaining to the Veteran's service connected PTSD from February 2011 to the present.  After obtaining the necessary releases, request any private treatment records identified by the Veteran regarding treatment for PTSD.  

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2. The Veteran should then be scheduled for a VA examination of his service-connected PTSD.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  In other words, any disabling manifestations specifically attributable to PTSD must be fully outlined and differentiated from symptoms caused by any nonservice-connected disorder.  Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner should provide an opinion as to the effect that the service-connected PTSD has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether the disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.

3. Ensure that the requested actions have been completed (to the extent possible) in compliance with this remand.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4. After all of the above actions have been completed, adjudicate the claims for an increased rating for PTSD and entitlement to TDIU.  Consideration must be given as to whether the requirements for a TDIU were met for the entire appeal period.  If a claim for any benefit sought remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


